        Case 4:20-cv-00792-BSM Document 21 Filed 05/03/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

RICHARD GILLIAM                                                             PLAINTIFF
#209415

v.                             No: 4:20-CV-00792-BSM


STEVE LOPEZ, Administrator,
Lonoke County Sheriff’s Office, et at.                                   DEFENDANTS

                                         ORDER

      The unopposed motion for voluntary dismissal [Doc. No. 20] is granted, and this case

is dismissed without prejudice. Defendants’ motion for Summary Judgment [Doc. No. 16]

is denied as moot. An in forma pauperis appeal would not be taken in good faith. 28 U.S.C.

§ 1915(a)(3).

      IT IS SO ORDERED this 3rd day of May, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
